The facts affecting this appeal are stated in the opinion this day filed in the case entitled Al Colyer, Plaintiff and Respondent, v. Lahontan Mines Company, a Corporation, Defendant and Appellant (No. 2968) 17 P.2d 697. *Page 358 
This is the appeal by the plaintiff below from the judgment against him upon his first cause of action.
The law of the case is established by the opinion in case No. 2968, supra, and upon the authority of that opinion the judgment appealed from must be affirmed.
It is so ordered.